DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to.  Claims 1-17 are pending.  Claims numbered 8-10 are presented twice.  Applicant indicated that they filed 20 claims.  It appears as though the second set of claims 8-10 should be numbered claims 11-13, and the numbering of claims 12-17 should be adjusted upwards by 3.  These claims were examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the See MPEP § 2163(II)(A)(3)(a)(ii).  

Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 8 recites “information about the entity-details experience satisfies a criteria.”  “Information” and “criteria” as used herein are generic terms, for which support for a limited number of species exists in the specification as filed.  The disclosure lists some criteria (Specification [0025]).  However, there is no evidence that Applicant contemplated generic information and criteria.  For instance, one of ordinary skill in the art would not have understood Applicant to have contemplated an embodiment wherein the number of details presented in an entity-details experience is used as a criteria, or, to use the entity-details experience from the instant disclosure, a criteria that says don’t show an entity-details See MPEP § 2163(II)(A)(3)(a)(ii).  

Claims 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 13 recites “rules that take the entity-details intent classification score, the information about the question-and-answer experience, and the information about the entity-details experience as input.”  “rules” and “information” as used herein are generic terms, for which support for a limited number of species exists in the specification as filed.  The disclosure lists some information and rules (Specification [0023]-[0030]).  However, there is no evidence that Applicant contemplated generic information and criteria.  For instance, one of ordinary skill in the art would not have understood Applicant to have contemplated an embodiment wherein the number of details presented in an entity-details experience, or the number of answers presented in a question-and-answer experience, used as input to a rule.  The disclosed information and criteria furthermore lacks identifying characteristics that would show possession of generic information and criteria.  See MPEP § 2163(II)(A)(3)(a)(ii).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “said criteria is the question-and-answer experience.”  It is unclear whether “is” is open- or closed-ended.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “said criteria is the question-and-answer experience.”  It is unclear whether “is” is open- or closed-ended.

Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims having duplicate numbers renders the set of claims indefinite.

The second claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim recites “the machine classifier.”  There is insufficient antecedent basis for this term.  It appears as though the second claim 10 should depend on one of the second claims numbered 8 and 9.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites “the question-and-answer experience.”  There is insufficient antecedent basis for this term.  It appears as though claim 11 should depend on one of the second claims numbered 8 and 9.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Provine, US 2015/0161131 A1 (hereinafter “Provine”).

As per claim 8, Provine teaches:
receiving, at a search engine, a query from a user, the query including an entity (Provine ¶ 0032, “the received query is determined to reference a known entity”);
identifying the entity within the query (Provine ¶ 0032, “the received query is determined to reference a known entity”);
identifying information about an entity-details experience that would be presented by the search engine in response to the query (Provine ¶ 0032, “the system determines whether the received ;
determining that an entity-details intent exists for the query when the information about the entity-details experience satisfies a criteria (Provine ¶ 0032, “the system determines whether the received query references a known entity based on a comparison of the received query, or terms of the received query, to an entity index that identifies known entities and their aliases. If a match is determined to exist based on the comparison, the received query is determined to reference the known entity”), where matching is the criteria; and
outputting the entity-details experience to the user, wherein the entity-details experience identifies the entity and multiple general attributes that are not selected based on content in the query (Provine ¶ 0032, “the system may provide a knowledge panel for the matching entity”).

As per claim 9, the rejection of claim 8 is incorporated, and Provine further teaches:
wherein the criteria is the entity exactly matching a title of the entity-details experience (Provine ¶ 0036), where an entity that exactly matches an entity in the query will be chosen for a knowledge panel over other entities that less closely match.

Allowable Subject Matter
The prior art does not teach determining between presenting an entity-details experience and a question-and-answer experience with respect to a query based on a score generated by a machine classifier along with a determination as to whether information that would be presented in the question-and-answer experience satisfies a criteria.  With respect to claim 12, the prior art also does not teach the use of the claimed hotfix list.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159